Citation Nr: 1632216	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  00-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

In May 2000, the Board reopened the Veteran's case, and remanded his case for further evidentiary development.  In May 2002, the Board denied the Veteran's claim.  Following that decision, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).

In May 2004, the Court vacated the Board's May 2002 decision and remanded the matter to the Board for readjudication.  In November 2008, November 2009, and September 2012, the Board remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated major depressive disorder is linked to an in-service incident.


CONCLUSION OF LAW

The criteria for the establishment of service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  For the following reasons, the Board finds the Veteran entitled to service connection for major depressive disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence reveals the following:

In September 1968, in an in-service incident, the Veteran was struck in the head by a rock dislodged by the detonation of a landmine.  The Veteran required stitches for the one inch laceration he received.

In June 1970, examination by a VA examiner revealed that the Veteran suffered from mild episodes of tension and depression, as well as phobia of dogs.

In December 1974, the Veteran submitted a statement in which he contended that he suffered from nerves, nightmares, and insomnia.  In August 1986, the Veteran requested an evaluation of his nervous condition.

In February 1999, the Veteran's private psychiatrist submitted an evaluation in which he determined that the Veteran suffered from a nervous condition connected to service.  In March 1999, the same psychiatrist examined the Veteran again and determined the Veteran suffered from major depression syndrome with repeated symptoms of homicidal and suicidal feelings.  Again, the examiner opined the Veteran's depression was related to his feelings of solitude and isolation while in service.

In May 2001, the Veteran received a psychiatric evaluation from the same psychiatrist.  The psychiatrist stated he had treated the Veteran since 1998 for chronic dysthymic disorder with acute manifestations resulting in major depression with homicidal and suicidal elements.  The examiner opined the Veteran's condition was linked to his service.  The psychiatrist stated that the Veteran had undergone an evaluation with a separate private psychiatrist who had diagnosed the Veteran with major depression and post-traumatic stress disorder (PTSD).

In September 2001, the Veteran underwent a Compensation and Pension (C&P) psychiatric examination in which he exhibited uncooperative behavior.  The examiner found no evidence of psychiatric treatment while in service, and diagnosed the Veteran with a characterological disorder.  The examiner requested that the Veteran see another examiner for future examinations.

Throughout 2009, the Veteran's VA treatment records show the Veteran complained of and received treatment for depression.  In October 2009, the Veteran was hospitalized for anxiety.

In June 2011, the Veteran underwent another C&P examination in which the examiner determined the Veteran did not suffer from PTSD, but suffered from an unspecified mood disorder.  The examiner opined the mood disorder was not related to service because there was no evidence of psychotic symptoms or hospitalization in service.

In September 2012, the Board remanded the case for Stegall violations, as the June 2011 examiner failed to address whether the Veteran's post-service diagnoses of major depressive disorder, chronic dysthymic disorder, anxiety disorder, and PTSD, were related to, or onset during service, and failed to discuss the Veteran's 1970 diagnosis of a phobic reaction to dogs.  Upon remand, the examiner was specifically instructed to discuss the Veteran whether the Veteran suffered from an acquired psychiatric disorder; address whether the Veteran's post-service psychiatric disorders (major depressive disorder, chronic dysthymic disorder, anxiety disorder, and PTSD) were as likely as not related to or had its onset in service; to reconcile, if possible, and discuss the Veteran's service treatment records and psychiatric records from May 1970, August 2001, June 2011 and May 2001, as well as the Veteran's continuing complaints of depression and psychiatric symptoms since service.  Lastly, the examiner was asked to determine whether the Veteran suffered from a psychosis or phobia within one year of service.

In April 2013, the Veteran submitted statements in which he stated he had recently been diagnosed with a brain tumor.

In June 2014, the Veteran underwent a C&P examination in which the examiner diagnosed the Veteran with recurrent, mild major depressive disorder.  She opined there was no "temporal relationship between mental condition and military stressors, to include the in-service head trauma in September 1968.  Although veteran was found with phobic reaction (to dogs) in a psychiatric exam in July 1970, service connection for this disorder was withdrawn in 1975.  There is no evidence of psychiatric or psychological treatment immediately after discharge from active duty in 1969, and evidence of this treatment dates to 1999, 30 years after discharge."

Applying the law to the facts of the case, the Board finds the record supports the Veteran's claim of service connection for major depressive disorder.  While the evidence concerning whether or not the Veteran suffers from a psychological condition is mixed, the evidence is at least in equipoise.  

First, the majority of the Veteran's examinations demonstrate that the Veteran suffers from depression, as most recently demonstrated by his June 2014 C&P examination, and as originally diagnosed by a VA psychiatrist in June 1970.  Second and third, the Veteran's private treating psychiatrist determined numerous times-February and March 1999, and May 2001-the Veteran's depression was linked to his isolation and loneliness in service.  Thus, the criteria for service connection for an acquired psychiatric disorder are met.

The Board notes that the Veteran's June 2011 and June 2014 C&P examiners determined the Veteran's psychiatric disorder was not linked to service.  However, the Board also finds that those examinations are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record are conclusory and without any supporting rationale and are therefore insufficient to support a final judgment.

First, the June 2011 examiner opined merely that the Veteran's mood disorder was not related to service because there was no evidence of psychotic symptoms or hospitalization in service.  This conclusion, however, failed to take into effect the Veteran's complaints immediately following service of a nervous condition, a phobia, and of anxiety and depression and, accordingly, lacks probative value.

Similarly, the June 2014 examiner offered a conclusory opinion that there was no connection between the Veteran's mental condition and his military stressors, as there was no evidence of psychiatrist treatment following discharge until 1999.  The examiner's determination, however, relies on factually inaccurate information and directly contradicts the record, as the Veteran first complained of psychiatric problems in 1970.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions that rely on inaccurate factual premises are not entitled to any probative weight).  Thus, it cannot be relied upon by the Board.

Accordingly, given the Veteran's current diagnosis of major depressive disorder, and his treating psychiatrist's conclusion that his depression is linked to service, the Board finds the evidence is at least in equipoise as to what his current diagnosis is and its relation to service.

ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted. 


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board finds a remand is necessary.

As discussed above, the June 2014 C&P examination did not address all of the Board's instructions.  Thus, the Board finds that yet another remand is warranted, as the RO has not substantially complied with the Board's September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner-other than those previously utilized-to determine if the Veteran suffers from PTSD (separate from his now service-connected depression) and, if so, whether it is as likely as not (50 percent probability or greater) that the Veteran's PTSD is linked to a confirmed in-service stressor.

In making these determinations, the examiner should specifically address the following:

a. The Veteran's September 1968 laceration to the head, as well as his feelings of isolation in service.

b. the Veteran's 1970 diagnosis of anxiety, nerves, depression, and a phobia to dogs;

c. the Veteran's May 2001 PTSD diagnosis;

d.  and Veteran's service treatment records and psychiatric records from May 1970, August 2001, June 2011 and May 2001, as well as the Veteran's continuing complaints of depression and psychiatric symptoms since service.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, reajdudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




